DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendments, and Applicant’s first arguments relate to the Spence, Sprouse, Matsler, Borcherding, Rogers, and Tobita references, none of which is being used to teach the amended claims, and thus those arguments do not apply to the current rejection. 
The new Linder reference and the Rukinawa reference are used to teach the claims as set forth below, and thus the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US Patent 3308491 in view of Sprouse (US Patent Application Publication 20050151410) in view of Linder (US Patent 4558476).
Regarding claim 1, Spence teaches a hybrid seating cushion, comprising: a cushion base (Figure 2; as shown) comprising: a top surface (Figure 2; at 18), the top surface being a seating the aperture having a sidewall extending from the top opening to the bottom opening, the sidewall being planar and being arranged at an angle relative to a vertical plane. Sprouse teaches a perimeter of the top opening being smaller than a perimeter of the bottom opening (Figure 6; the top of cavity 37 is smaller than a bottom); a bladder (Figure 6; 39) positioned in the aperture, and the bladder having a bottom lip that extends underneath and is connected to the bottom surface of the cushion base (Figure 3 shows a lip on the side of the cushion which extends under the cushion base 35). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the shape of the aperture of Spence to be as in Sprouse in order to create stronger edges to the cushion and aperture which better support the user. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gel core of Spence to be a bladder as in Sprouse in order to allow the user to enjoy a different softness level according to their preference, thus increasing user comfort. Linder teaches the aperture having a sidewall extending from the top opening to the bottom opening, the sidewall being planar and being arranged at an angle relative to a vertical plane (Figure 4; the sides of 18 which abut the bladders 28 are angled and planar). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the aperture of Spence to be angled as in Linder because a change in the shape of a prior art device is a design 
Regarding claim 2, Spence teaches the aperture is positioned substantially centrally in the cushion base (Figure 1; 12).
Regarding claim 4, Spence teaches the sidewall is configured to be pressed into contact with at least a portion of an outer wall of the core (Figure 2; 17). Spence does not teach the core is a bladder. Sprouse teaches the core is a bladder (Figure 6; 39).
   Regarding claim 5, Spence does not teach the top surface defines a lip edge extending along the perimeter of the top opening, and the bladder includes an outer wall extending at least partially under the lip edge. Sprouse teaches the top surface defines a lip edge extending along the perimeter of the top opening (Figure 6; the top of edges 35 hangs over the cavity), and the bladder includes an outer wall extending at least partially under the lip edge (Figure 6, at least the bottom of bladder outer edge 39 is under the lip).
Regarding claim 6, Spence does not teach the lip edge is pointed inward relative to the top opening. Sprouse teaches the lip edge is pointed inward relative to the top opening (Figure 6, the top inner edge of 35).
  Regarding claim 7, Spence does not teach the lip edge at least partially forms a transition surface between a sidewall of the aperture and the top surface. Sprouse teaches the lip edge at least partially forms a transition surface between a sidewall of the aperture and the top surface (Figure 6; the lips formed over the edges of the bladder 39 by the cushion layer 35).
Regarding claim 8, Sprouse teaches the bladder further comprises a plurality of at least partially separate cells (Figure 6; 39).
  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US Patent 3308491 in view of Sprouse (US Patent Application Publication 20050151410) in view of Linder (US Patent 4558476) in view of Matsler (US Patent 5845352).
Regarding claim 9, Spence and Sprouse do not teach the plurality of at least partially separate cells are interconnected by a plurality of pressure-distributing passages. Matsler teaches the plurality of at least partially separate cells are interconnected by a plurality of pressure-distributing passages (Figure 1; the passages between the cells 44). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladder of Sprouse to include multiple cells in order to lessen stress on the bladder portion holding in the fluid.
   Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US Patent 3308491 in view of Sprouse (US Patent Application Publication 20050151410) in view of Linder (US Patent 4558476) in view of Borcherding (US Patent D463701).
Regarding claim 10, Spence does not teach the top surface includes at least one recessed portion positioned outside of the perimeter of the top opening. Borcherding teaches the top surface includes at least one recessed portion positioned outside of the perimeter of the top opening (Figure 4; as shown, there are two recesses for receiving the person's legs outside of the top opening in Figure 1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushion of Spence to include leg openings as in Borcherding in order to better follow the legs natural shape and increase user comfort.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US Patent 3308491 in view of Sprouse (US Patent Application Publication 20050151410) in view of Rukawina (US Patent 4244066).
Regarding claim 17, Spence teaches a hybrid seating cushion configured to support legs and buttocks of a user, comprising: a cushion base (Figure 2; as shown) comprising: a seating surface (Figure 2; at 18) defining a top surface of the cushion base; a bottom surface (Figure 2; at 21) arranged opposite the seating surface; an aperture (Figure 2; 12) formed in the seating surface and extending completely through the cushion base to the bottom surface, the aperture having a top opening formed in the seating surface and a bottom opening formed in the bottom surface. Spence does not teach the top opening having a perimeter that is smaller than a perimeter of the bottom opening and a protruding lip, the protruding lip extending over a portion of the bladder; a bladder positioned within the aperture, the bladder including a plurality of chambers and the bladder having a bottom lip that extends underneath and is connected to the bottom surface of the cushion base with at least one fastener. Sprouse teaches the top opening having a perimeter that is smaller than a perimeter of the bottom opening (Figure 6; the top of cavity 37 is smaller than a bottom) and a protruding lip, the protruding lip extending over a portion of the bladder (Figure 6; the top of the sides 35 have a lip which protrudes at least partly over the outer edges of bladder cells 39); a bladder (Figure 6; 39) positioned within the aperture, the bladder including a plurality of chambers (Figure 6; 39) and the bladder having a bottom lip that extends underneath and is connected to the bottom surface of the cushion base (Figure 3 shows a lip on the side of the cushion which extends under the cushion base 35). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the shape of the aperture of Spence to be as in Sprouse in order to create stronger edges to the cushion and aperture which better support the user. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gel core of Spence to be a bladder as in Sprouse in order to allow the user to enjoy a different softness level according to their preference, thus increasing user comfort. Rukinawa teaches the lip is with at least one fastener (Figure 6; the lip at the top of 20 is attached to the cushion layer it underlies by a fastener 38). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lip of Sprouse to be attached to the above portion using Velcro as in Rukawina, in order to prevent unwanted movement between the two parts.
   Regarding claim 18, Spence teaches an internal sidewall of the aperture is configured to be pressed into contact with at least a portion of an outer wall of the core (Figure 2; 17). Spence does not teach the core is a bladder. Sprouse teaches the core is a bladder (Figure 6; 39).
  Regarding claim 19, Spence teaches the seating surface and a sidewall of the aperture intersect at an angle between about 70 degrees and about 90 degrees (Figure 2; the sidewalls intersect at a tapered angle).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US Patent 3308491 in view of Sprouse (US Patent Application Publication 20050151410) in view of Linder (US Patent 4558476) in view of Rukawina (US Patent 4244066).
  Regarding claim 21, Spence and Sprouse do not teach the bottom lip is releaseably connected to the bottom surface of the cushion base with at least one of hook-and-loop fastener material and a fastener. Rukawina teaches the bottom lip is releaseably connected to the bottom surface of the cushion base with at least one of hook-and-loop fastener material and a fastener (Figure 3; 38, and Column 3; lines 24-32). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lip of Sprouse to be attached to the above portion using Velcro as in Rukawina, in order to prevent unwanted movement between the two parts.
Regarding claim 22, Spence and Sprouse do not teach the bladder is releasably connected to the bottom surface of the cushion base with at least one fastener. Rukawina .

Allowable Subject Matter
Claims 11-16, 20, and 23 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/26/2021